Order entered August 22, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00274-CR
                                       No. 05-14-00275-CR

                          MICHAEL WAYNE JACKSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause No. F10-57228-V, F13-70043-MV

                                             ORDER
       In his brief, appellant cites to, and includes as an appendix, the reporter’s record of an

April 16, 2013 hearing. The reporter’s record of the hearing, however, was not filed with the rest

of the reporter’s record in the appeals.

       Accordingly, we ORDER Robin Benton, official court reporter of the 292nd Judicial

District Court, to file, within FIFTEEN DAYS of the date of this order, the reporter’s record of

the April 16, 2013 hearing.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Robin

Benton, official court reporter, 292nd Judicial District Court, and to counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE